Per Curiam.

The legal issues presented in this case are, by Shaper’s own admission, the same legal issues previously litigated by the parties in Shaper’s declaratory judgment action. In Grava v. Parkman Twp. (1995), 73 Ohio St.3d 379, 653 N.E.2d 226, syllabus, we held that “[a] valid, final judgment rendered upon the merits bars all subsequent actions based upon any claim arising out of the transaction or occurrence that was the subject matter of the previous action.” See, also, Superior’s Brand Meats v. Lindley (1980), 62 Ohio St.2d 133, 16 O.O.3d 150, 403 N.E.2d 996.
*243Litigation of the legal issues raised by Shaper’s refund claims is barred by res judicata in the instant case.
The decision of the BTA is affirmed.

Decision affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Sherck, JJ., concur.
James R. Sherck, J., of the Sixth Appellate District, sitting for Stratton, J.